Exhibit 10.52

HCI GROUP, INC.

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD CONTRACT

Anthony Saravanos

1371 Playmoor Drive

Palm Harbor, FL 34683

Dear Mr. Saravanos:

You have been granted a Restricted Stock award for shares of common stock of HCI
Group Inc. (the “Company”) under the HCI Group, Inc. 2012 Omnibus Incentive Plan
(the “Plan”) with the following terms and conditions. For the purposes of this
contract “Restricted Shares” means Restricted Stock awarded pursuant to the Plan
and this contract.

 

Grant Date:    August 29, 2013 Number of Shares:    10,000 Shares Vesting
Schedule:   

Your Restricted Shares will be subject to a Restriction Period. The Restriction
Period will lapse and the Restricted Shares will vest as follows:

 

(i) as to 2,500 shares, one year after the Company has acquired at least $25
million of real property;

 

(ii) as to 2,500 shares, one year after the Company has acquired at least $50
million of real property;

 

(iii) as to 2,500 shares, one year after the Company has acquired at least $75
million of real property; and

 

(iv) as to 2,500 shares, one year after the Company has acquired at least $100
million of real property.

 

The foregoing dollar figures are cumulative and apply to acquisitions of real
property occurring after the Grant Date. The dollar figure associated with each
acquisition of real property will be at cost as recorded on the Company’s books
in accordance generally accepted accounting principles. Real property means
land, buildings, structures, improvements, fixtures, firmly attached and
integrated equipment (such as air conditioning and handling equipment), and
anything growing on the land. The costs of improving and rehabilitating a real
property after acquisition will



--------------------------------------------------------------------------------

   be excluded. Real property acquired indirectly through one or more of the
Company’s subsidiary entities will be included. The Company will account fairly
for real property acquired through acquisition of a controlling interest in an
entity that owns real property. Notwithstanding the foregoing vesting schedule,
no restrictions will lapse and no shares will become vested after August 25,
2017. You must remain continuously employed (other than as a director) by the
Company during the Restriction Period. The lapse of your Restriction Period and
vesting may be suspended or delayed as a result of a leave of absence. Nothing
in this contract in any way obligates the Company to acquire any real property.
The Company’s board of directors will have absolute discretion to authorize or
reject any proposed acquisition of real property. Escrow:   

Your Restricted Stock will be held in escrow by the Company, as escrow agent.
The Company will give you a receipt for the Restricted Shares held in escrow
that will state that the Company holds such Restricted Shares in escrow for your
account, subject to the terms of this Award, and you will give the Company a
stock power for such Shares duly endorsed in blank which will be used in the
event such Shares are forfeited in whole or in part. As soon as practicable
after the lapse of the Restriction Period, the Restricted Stock will cease to be
held in escrow, and the vested Shares will be issued in certificated or book
entry form to you or, in the case of your death, to your estate.

 

Notwithstanding the foregoing, the Company may instruct its transfer agent to
evidence the Restricted Shares by electronic entry on the transfer agent’s
books. In that event the Company will further instruct its transfer agent to
indicate the Restriction Period (and any other restrictions it may require to
ensure compliance with the Securities Act and state and other securities laws)
within those book entries and, upon the lapse of the Restriction Period and
provided you have has paid applicable withholding taxes the Company will
instruct the transfer agent to remove those indications with respect to shares
of Restricted Stock or other securities for which the Restriction Period has
lapsed or been waived.

Transferability of

Restricted Shares:

   You may not assign, sell, transfer, pledge, encumber or otherwise alienate or
hypothecate any of your Restricted Shares until they are vested. In addition, by
accepting this Award, you agree not to sell any Restricted Shares acquired under
this Award at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale.

 

2



--------------------------------------------------------------------------------

Voting and Dividends:    During the period when the Restricted Shares are
subject to forfeiture, you may exercise full voting rights and will receive all
dividends and other distributions paid with respect to the Restricted Shares, in
each case so long as the applicable record date occurs before you forfeit such
Shares. If, however, any such dividends or distributions are paid in Shares,
such Shares will be subject to the same risk of forfeiture, restrictions on
transferability and other terms of this Award as are the Restricted Stock with
respect to which they were paid. Tax Withholding:   

You understand that you (and not the Company) will be responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated by this
Award. You shall rely solely on the determinations of your tax advisors or your
own determinations, and not on any statements or representations by the Company
or any of its agents, with regard to all such tax matters. You may be able to
alter the tax consequences of the acquisition of the Shares by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”). Such election may be filed only within 30 days after the date of
this Award. You should consult with your tax advisor to determine the tax
consequences of acquiring the Shares and the advantages and disadvantages of
filing the Code Section 83(b) election. You acknowledge that it is your sole
responsibility, and not the Company’s, to file a timely election under Code
Section 83(b), even if you request the Company or its representatives make this
filing on your behalf.

 

To the extent that the receipt of the Restricted Stock or the vesting of the
Restricted Stock results in income to you for Federal, state or local income tax
purposes, you shall deliver to the Company at the time the Company is obligated
to withhold taxes in connection with such receipt or vesting, as the case may
be, such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations, and if you fail to do so, the Company has
the right and authority to deduct or withhold from other compensation payable to
you an amount sufficient to satisfy its withholding obligations. If you do not
make an election under Code Section 83(b), in connection with this Award, you
may satisfy the withholding requirement, in whole or in part, by electing to
have the Company withhold for its own account that number of Restricted Shares
otherwise deliverable to you from escrow hereunder on the date the tax is to be
determined having an aggregate Fair Market Value on the date the tax is to be

 

3



--------------------------------------------------------------------------------

  determined equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such Shares. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash. Miscellaneous:   •  

This Restricted Stock Award may be amended only by written consent signed by you
and the Company, except if the amendment is not to your detriment or as
otherwise permitted by the terms of the Plan.

  •   As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this contract and the Plan shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this contract or the Plan and any determination made by the
Committee pursuant to this contract or the Plan shall be final, binding and
conclusive.   •   This contract may be executed in counterparts.

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
THAT YOU HAVE READ THIS AGREEMENT, THE PLAN AND THE PROSPECTUS DESCRIBING THE
PLAN.

 

 

    

 

Paresh Patel      Anthony Saravanos Chief Executive Officer     

 

4